Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-14is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (U.S. Pub No. 2014/0293896 A1) in view of Stern-Berkowitz et al.(U.S. Pub No. 2013/0176953 Al) in further view Edler Von Elbwart et al. (U.S. Pub No. 2012/0307757 Al).


Claim 1, Kuo teaches a method of transmitting an indication of user equipment uplink buffer status in a wireless communications network in which said user equipment is configured to communicate with one or more than one base stations at a given time using dual connectivity techniques in which a scheduler is provided at each serving bastion, said method comprising: receiving an indication of a dual connectivity abstract par 0002, 0142, 0171, method and apparatus are disclosed for triggering a buffer status in dual connectivity, wherein a UE is served by a first eNB. The method includes the UE receives a first RRC (Radio Resource Control) message for adding a second cell controlled by a second eNB to the UE. If separate eNBs are adopted for supporting dual connectivity, it could be expected that there would be a scheduler in the small cell eNB in addition to the scheduler in the macro eNB. Since a buffer status report (BSR) is used for scheduling, it seems necessary to consider if changes to buffer status reporting would be needed to support separate schedulers. The second cell could be considered as always activated and could be configured with a PUCCH (Physical Uplink Control Channel). Furthermore, the Regular BSR could be triggered if there is data available for transmission to the second eNB]; and structuring an uplink buffer status reporting in which uplink buffer status is grouped for one or more schedulers to be used by said user equipment according to said received indication of a dual connectivity configuration [par 0141, 0142, Buffer Status Reporting (BSR) and Scheduling Request (SR) for dual connectivity. In general, 3GPP R2-133855 proposes that in dual connectivity two BSR and SR procedures are separately running for the two MAC entities, and does not require any changes to the BSR triggering mechanisms for dual connectivity. If separate eNBs are adopted for supporting dual connectivity, it could be expected that there would be a scheduler in the small cell eNB in addition to the scheduler in the macro eNB. Since a buffer status report (BSR) is used for scheduling, it seems necessary to consider if changes to buffer status reporting would be needed to support separate schedulers]; wherein the method further comprises transmitting said independent uplink par 0046, 0047, 0164, The Buffer Status reporting procedure is used to provide the serving eNB with information about the amount of data available for transmission in the UL buffers of the UE. RRC controls BSR reporting by configuring the two timers periodic BSR-Timer and retx BSR-Timer and by, for each logical channel, optionally signalling logical Channel Group which allocates the logical channel to an LCG. A Buffer Status Report (BSR) shall be triggered if any of the following events occur:  UL data, for a logical channel which belongs to a LCG, becomes available for transmission in the RLC entity or in the PDCP entity. MeNB (Master eNB) and SeNB (Secondary eNB) would be performed before the decision of providing additional SeNB resources to the UE. Thus, a potential solution for the SeNB to get the buffer status of the UE would be that the MeNB sends the buffer status stored in the MeNB to the SeNB during the coordination for adding the first small cell to the UE].
 	Kuo fails to show wherein: structuring said uplink buffer status reporting comprises constructing an independent uplink buffer status report for each scheduler to be used by said user equipment; and wherein the resource used to transmit each said independent uplink buffer status report implicitly indicates which scheduler each said independent uplink buffer status report is intended for
 	In an analogous art Stern show wherein: structuring said uplink buffer status report comprises constructing an independent uplink buffer status report for each scheduler to be used by said user equipment [par 0088, 0370, Special rules maybe followed when reporting PH fora serving cell that does not have an UL transmission (e.g., PUSCH and/or PUCCH) in the subframe in which the PH report (PHR) is sent. The simultaneous PHR maybe separate PHRs to each eNB or scheduler where each PHR either includes just the set of cells associated with that eNB or scheduler, or all sets of configured cells corresponding to all active eNBs or schedulers. The WTRU may provide PH and PH reports as described herein for eNBs for one or more configured sets of cells with no knowledge of or need for association of a set of configured cells with an eNB or scheduler] and wherein the resource used to transmit each said independent uplink buffer status report implicitly indicates which scheduler each said independent uplink buffer status report is intended for [par 0122, 0130, The present disclosure provides systems and methods for the WTRU to determine how much TA to apply to an UL transmission intended for reception by, or which maybe received by, multiple eNBs, cells of multiple eNBs or multiple schedulers, to satisfy the UL timing requirements of the multiple eNBs, the cells of multiple eNBs, or the multiple schedulers. The scenario maybe that the WTRUmay transmit PUCCH or PUSCH on the resources of a specific cell and that PUCCH or PUSCH may be intended for reception by, or may be received by, one or more eNBs, cells, or schedulers].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kuo and Stern because this provide a wireless transmit/receive unit (WTRU) may establish communication with a first set of cells and a second set of cells.
 	Kuo and Stern fail to show wherein the reports are formatted according to a cell order. In an analogous art Elder show wherein the reports are formatted according to a par 0121, For instance, assuming that each component carrier has its own physical-layer cell ID (cf. Section 6.11 of 3GPP TS 36.211, Release 8), the report can be arranged in increasing physical-layer cell ID (PCID) order or in decreasing PCID order].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kuo, Stern, and Edler because in order to identify the order in which the channel quality information of the selected component carriers is to be transmitted, this order may be implicitly determined in the same way at the terminal and at the node in the access network.

Claim 6. Kuo, Stern, and Elder describe the method according to claim I, wherein transmitting said independent uplink buffer status report comprises transmitting one of said independent uplink buffer status reports to each scheduler [Kuo, par 0142, If
separate eNBs are adopted for supporting dual connectivity, it could be expected that there would be a scheduler in the small cell eNB in addition to the scheduler in the macro eNB. Since a buffer status report (BSR) is used for scheduling, it seems necessary to consider if changes to buffer status reporting would be needed to support separate schedulers].

Claim 8, Kuo, Stern, and Elder displays the method according to claim 7, comprising choosing granted resource for transmission of said independent uplink buffer status report in dependence upon a scheduler to which the information is of relevance [Kuo, par 0034, The Scheduling Request (SR) is used for requesting UL-SCH resources for new transmission. When an SR is triggered, it shall be considered as pending until it is cancelled. All pending SR(s) shall be cancelled and sr-ProhibitTimer shall be stopped when a MAC PDUis assembled and this PDU includes a BSR which contains buffer status up to (and including) the last event that triggered a BSR (see subclause 5.4.5), or when the UL grant(s) can accommodate all pending data available for transmission].

Claim 9, Kuo, Stern, and Elder provide a computer program product comprising a non-transitory computer usable medium having computer readable program code embodied therein, the computer readable program code configured to executed operable, to perform the method of claim 1 [Kuo, par 0185, A sample storage medium may be coupled to a machine such as, for example, a computer/processor (which may be referred to herein, for convenience, as a "processor") such the processor can read information (e.g., code) from and write information to the storage medium. A sample storage medium may be integral to the processor. Moreover, in some aspects any suitable computer-program product may comprise a computer-readable medium comprising codes relating to one or more of the aspects of the disclosure. In some aspects a computer program product may comprise packaging materials].

10. Kuo convey a method of receiving an indication of user equipment uplink buffer status at a base station in a wireless communications network in which said user equipment is configured to communicate with more than one base station at a given time using dual connectivity techniques in which a scheduler is provided at each par 0122, 0142, Bearer Split: in dual connectivity, refers to the ability to split a bearer over multiple eNBs. Dual Connectivity Operation where a given UE consumes radio resources provided by at least two different network points (Master and Secondary eNBs) connected with non-ideal backhaul while in RRC_Connected. Master eNB (MeNB): in dual connectivity, the eNB which terminates at least S1-MME and therefore act as mobility anchor towards the CN. For example, signaling RBs (SRBs) allocated to the macro eNB and data RBs (DRBs) are allocated either to the macro eNB or to the small cell eNB. If separate eNBs are adopted for supporting dual connectivity, it could be expected that there would be a scheduler in the small cell eNB in addition to the scheduler in the macro eNB. Since a buffer status report (BSR) is used for scheduling, it seems necessary to consider if changes to buffer status reporting would be needed to support separate schedulers], said user equipment comprising: a receiver configured to receive an indication of a dual connectivity configuration to be used by said user equipment for uplink transmission [par 0144, To support separate schedulers, it could be expected that the scheduler in the small cell eNB would need to know the buffer sizes of logical channels (or radio bearers) allocated to the small cell eNB so that the scheduler could perform scheduling for uplink transmissions according to the buffer sizes that need to be handled]; processor configured to structure uplink buffer status reporting in which uplink buffer status is grouped for one or more schedulers to be used for said user equipment by constructing an independent uplink buffer status report for each scheduler to be used for said user equipment according to said received indication of a dual connectivity configuration[par 0141, 0142, Buffer Status Reporting (BSR) and Scheduling Request (SR) for dual connectivity. In general, 3GPP R2-133855 proposes that in dual connectivity two BSR and SR procedures are separately running for the two MAC entities, and does not require any changes to the BSR triggering mechanisms for dual connectivity. If separate eNBs are adopted for supporting dual connectivity, it could be expected that there would be a scheduler in the small cell eNB in addition to the scheduler in the macro eNB. Since a buffer status report (BSR) is used for scheduling, it seems necessary to consider if changes to buffer status reporting would be needed to support separate schedulers]; and a transmitter configured to transmit said independent uplink buffer status reports to one or more of said base stations [par 0046, The Buffer Status reporting procedure is used to provide the serving eNB with information about the amount of data available for transmission in the UL buffers of the UE. RRC controls BSR reporting by configuring the two timers periodic BSR-Timer and retx BSR-Timer and by, for each logical channel, optionally signalling logical Channel Group which allocates the logical channel to an LCG]; wherein: the transmitter is further configured to transmit said independent uplink buffer status reports using resources granted by said more than one base station [par 0146, When a small cell is activated, the small cell eNB would need to know the current buffer sizes of the logical channels allocated to the small cell eNB in order to start scheduling radio resources for uplink transmissions on the small cell. Thus, a new trigger for Regular BSR would be beneficial]
Kuo fail to show the resource used to transmit each said independent uplink buffer status report implicitly indicates which scheduler each said independent uplink buffer status report is intended for,;
par 0122, 0130, The present disclosure provides systems and methods for the WTRU to determine how much TA to apply to an UL transmission intended for reception by, or which maybe received by, multiple eNBs, cells of multiple eNBs or multiple schedulers, to satisfy the UL timing requirements of the multiple eNBs, the cells of multiple eNBs, or the multiple schedulers. The scenario maybe that the WTRU may transmit PUCCH or PUSCH on the resources of a specific cell and that PUCCH or PUSCH may be intended for reception by, or may be received by, one or more eNBs, cells, or schedulers].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kuo and Stern because this provide a wireless transmit/receive unit (WTRU) may establish communication with a first set of cells and a second set of cells.
 	Kuo and Stern fail to show wherein the reports are formatted according to a cell order. In an analogous art Elder show wherein the reports are formatted according to a cell order [par 0121, For instance, assuming that each component carrier has its own physical-layer cell ID (cf. Section 6.11 of 3GPP TS 36.211, Release 8), the report can be arranged in increasing physical-layer cell ID (PCID) order or in decreasing PCID order].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kuo, Stern, and Edler because in order to identify 


Claim 11, Kuo defines a method of receiving an indication of user equipment uplink buffer status at a base station in a wireless communications network in which said user equipment is configured to communicate with more than one base station at a given time using dual connectivity techniques in which a scheduler is provided at each serving base station [abstract , par 0002, 0142, 0171, method and apparatus are disclosed for triggering a buffer status in dual connectivity, wherein a UE is served by a first eNB. The method includes the UE receives a first RRC (Radio Resource Control) message for adding a second cell controlled by a second eNB to the UE. If separate eNBs are adopted for supporting dual connectivity, it could be expected that there would be a scheduler in the small cell eNB in addition to the scheduler in the macro eNB. Since a buffer status report (BSR) is used for scheduling, it seems necessary to consider if changes to buffer status reporting would be needed to support separate schedulers. The second cell could be considered as always activated and could be configured with a PUCCH (Physical Uplink Control Channel). Furthermore, the Regular BSR could be triggered if there is data available for transmission to the second eNB],, said method comprising: determining a dual connectivity configuration being used by said user equipment for uplink transmission [par 0171, the second cell could be considered as always activated and could be configured with a PUCCH (Physical Uplink par 0141, 0142, Buffer Status Reporting (BSR) and Scheduling Request (SR) for dual connectivity. In general, 3GPP R2-133855 proposes that in dual connectivity two BSR and SR procedures are separately running for the two MAC entities, and does not require any changes to the BSR triggering mechanisms for dual connectivity. If separate eNBs are adopted for supporting dual connectivity, it could be expected that there would be a scheduler in the small cell eNB in addition to the scheduler in the macro eNB. Since a buffer status report (BSR) is used for scheduling, it seems necessary to consider if changes to buffer status reporting would be needed to support separate schedulers], comprising an independent uplink buffer status report for the scheduler from said user equipment, the independent uplink buffer status report having been transmitted using resource granted by the base station [par 0122, 0164, Dual Connectivity Operation where a given UE consumes radio resources provided by at least two different network points (Master and Secondary eNBs) connected with non-ideal backhaul while in RRC_Connected. Secondary eNB (SeNB): in dual connectivity, an eNB providing additional radio resources for the UE, which is not the Master eNB. Coordination between MeNB (Master eNB) and SeNB (Secondary eNB) would be performed before the decision of providing additional SeNB resources to the UE. Thus, a potential solution for the SeNB to get the buffer status of the UE would be that the MeNB sends the buffer status stored in the MeNB to the SeNB during the coordination for adding the first small cell to the UE. In one embodiment, the buffer status could contain or include buffer sizes of logical channels served by the SeNB], and extracting par 0030, At transmitter system 210, the modulated signals from receiver system 250 are received by antennas 224, conditioned by receivers 222, demodulated by a demodulator 240, and processed by a RX data processor 242 to extract the reserve link message transmitted by the receiver system 250. Processor 230 then determines which pre-coding matrix to use for determining the beam forming weights then processes the extracted message].
 	Kuo fail to show wherein the resource used to transmit said independent uplink buffer status report implicitly indicates which scheduler the independent uplink buffer status report is intended for
 	In an analogous art Stern wherein the resource used to transmit said independent uplink buffer status report implicitly indicates which scheduler the independent uplink buffer status report is intended for [par 0400, a WTRU transmits separate PUSCH channels to each of multiple eNBs and those eNBs may schedule, e.g., by grant or allocation such as SRS allocation, those PUSCHs, the WTRU may send PHR, for example in a MAC-CE, to each eNB that may schedule UL PUSCH].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kuo and Stern because this provide a wireless transmit/receive unit (WTRU) may establish communication with a first set of cells and a second set of cells.
 	Kuo and Stern fail to show wherein the reports are formatted according to a cell order. In an analogous art Elder show wherein the reports are formatted according to a par 0121, For instance, assuming that each component carrier has its own physical-layer cell ID (of. Section 6.11 of 3GPP TS 36.211, Release 8), the report can be arranged in increasing physical-layer cell ID (PCID) order or in decreasing PCID order].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kuo, Stern, and Elder because in order to identify the order in which the channel quality information of the selected component carriers is to be transmitted, this order may be implicitly determined in the same way at the terminal and at the node in the access network.


Claim 12, Kuo, Stern, and Elder demonstrates the method according to claim 11, comprising: determining that said independent uplink buffer status reports include information relevant to a scheduler at another of said one or more than one base stations; and forwarding said information relevant to a scheduler at another of said one or more base stations to said another of said one or more than one base stations[Kuo, par 0046, 0047, The Buffer Status reporting procedure is used to provide the serving eNB with information about the amount of data available for transmission in the UL buffers of the UE. A Buffer Status Report (BSR) shall be triggered if any of the following events occur: UL data, fora logical channel which belongs to a LCG, becomes available for transmission in the RLC entity or in the PDCP entity (the definition of what data shall be considered as available for transmission is specified in [3] and [4] respectively) and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission].

13.    Kuo, Stern, and Elder define a computer program product comprising anon-transitory computer usable medium having computer readable program code embodied therein, the computer readable program code configured to be executed to perform the method of claim 11 [Kuo, par 0185, A sample storage medium may be coupled to a machine such as, for example, a computer/processor (which may be referred to herein, for convenience, as a "processor") such the processor can read information (e.g., code) from and write information to the storage medium. A sample storage medium maybe integral to the processor. Moreover, in some aspects any suitable computer-program product may comprise a computer-readable medium comprising codes relating to one or more of the aspects of the disclosure. In some aspects a computer program product may comprise packaging materials].

14.    Kuo teaches a base station configured to receive an indication of user equipment uplink buffer status in a wireless communications network in which said user equipment is configured to communicate with more than one base station at a given time using dual connectivity techniques in which a scheduler is provided at each serving base station[abstract , par 0002, 0142, 0171, method and apparatus are disclosed for triggering a buffer status in dual connectivity, wherein a UE is served by a first eNB. The method includes the UE receives a first RRC (Radio Resource Control) message for adding a second cell controlled by a second eNB to the UE. If separate eNBs are adopted for supporting dual connectivity, it could be expected that there would be a scheduler in the small cell eNB in addition to the scheduler in the macro eNB. Since a buffer status report (BSR) is used for scheduling, it seems necessary to consider if changes to buffer status reporting would be needed to support separate schedulers.The second cell could be considered as always activated and could be configured with a PUCCH (Physical Uplink Control Channel). Furthermore, the Regular BSR could be triggered if there is data available for transmission to the second eNB], said base station comprising: a processor configured to determine a dual connectivity configuration being used for said user equipment for uplink transmission [par 0171, the second cell could be considered as always activated and could be configured with a PUCCH (Physical Uplink Control Channel). Furthermore, the Regular BSR could be triggered if there is data available for transmission to the second eNB]; a receiver configured to receive a structured uplink buffer status report comprising an independent uplink buffer status report for the scheduler from said user equipment [par 0171, the second cell could be considered as always activated and could be configured with a PUCCH (Physical Uplink Control Channel). Furthermore, the Regular BSR could be triggered if there is data available for transmission to the second eNB], the independent uplink buffer status report having been transmitted using resource granted by the base station [par 0146, When a small cell is activated, the small cell eNB would need to know the current buffer sizes of the logical channels allocated to the small cell eNB in order to start scheduling radio resources for uplink transmissions on the small cell. Thus, a new trigger for Regular BSR would be beneficial. In particular, a Regular BSR for the small cell eNB would be triggered when the small cell is activated for the first time], an the par 0030, At transmitter system 210, the modulated signals from receiver system 250 are received by antennas 224, conditioned by receivers 222, demodulated by a demodulator 240, and processed by a RX data processor 242 to extract the reserve link message transmitted by the receiver system 250. Processor 230 then determines which pre-coding matrix to use for determining the beam forming weights then processes the extracted message].
Kuo fail to show wherein the resource used to transmit said independent uplink buffer status report is used to implicitly indicate which scheduler the independent uplink buffer status report is intended for;
 	In an analogous Stern show wherein the resource used to transmit said independent uplink buffer status report is used to implicitly indicate which scheduler the independent uplink buffer status report is intended for [par 0400, a WTRU transmits separate PUSCH channels to each of multiple eNBs and those eNBs may schedule, e.g., by grant or allocation such as SRS allocation, those PUSCHs, the WTRU may send PHR, for example in a MAC-CE, to each eNB that may schedule UL PUSCH].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kuo and Stern because this provide a wireless transmit/receive unit (WTRU) may establish communication with a first set of cells and a second set of cells.
 	Kuo and Stern fail to show wherein the reports are formatted according to a cell order. In an analogous art Elder show wherein the reports are formatted according to a par 0121, For instance, assuming that each component carrier has its own physical-layer cell ID (cf. Section 6.11 of 3GPP TS 36.211, Release 8), the report can be arranged in increasing physical-layer cell ID (PCID) order or in decreasing PCID order].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kuo, Stern, and Elder because in order to identify the order in which the channel quality information of the selected component carriers is to be transmitted, this order may be implicitly determined in the same way at the terminal and at the node in the access network.


Claim 16, Kuo, Stern, and Elder determines the user equipment according to claim 10, wherein said transmitter is configured to transmit one of said independent uplink buffer status reports to each scheduler [Kuo, par 0142, 0144, With respect to buffer status reports (BSR), the protocol architecture for the user plane proposed in 3GPP R2-130570 seems to suggest a radio bearer (RB) based allocation between the macro eNB and the small cell eNB. Since a buffer status report (BSR) is used for scheduling, it seems necessary to consider if changes to buffer status reporting would be needed to support separate schedulers. To support separate schedulers, it could be expected that the scheduler in the small cell eNB would need to know the buffer sizes of logical channels (or radio bearers) allocated to the small cell eNB so that the scheduler could perform scheduling for uplink transmissions according to the buffer sizes that need to be handled].

4.  	Claims 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kuo et al. (U.S. Pub No. 2014/0293896 A1), Stern-Berkowitz etal. (U.S. Pub No. 2013/0176953 Al) in view Elder Von Elbwart et al. (U.S. Pub No. 2012/0307757 Al) in further view of Qu et al. (U.S. Pub No. 2014/0029584 Al).

Claim 15, Kuo, Stern, and Elder defines the method according to claim 1, wherein and an independent scheduler is provided at each of said more than one base stations [Kuo, par 0142, If separate eNBs are adopted for supporting dual connectivity, it could be expected that there would be a scheduler in the small cell eNB in addition to the scheduler in the macro eNB. Since a buffer status report (BSR) is used for scheduling, it seems necessary to consider if changes to buffer status reporting would be needed to support separate schedulers].
 	Kuo, Stern, and Elder fail to show within said wireless communications network communication between base stations is subject to backhaul latency.
 	In an analogous art Qu show within said wireless communications network communication between base stations is subject to backhaul latency [par 0055, 0056, a backhaul between the macro cell and the pico cell is a fast backhaul, meaning that information about the macro cell and the pico cell may be shared with very little latency. Such a backhaul may be referred to as a fast backhaul or an ideal backhaul. The eNB may be able to dynamically control the transmission and/or reception of both the macro cell and the pico cell, a backhaul with a latency (one-way) of 5 milliseconds (ms) or greater may be considered to be a slow backhaul. Similarly, a backhaul with a latency (one-way) of 5 ms or less may be considered to be a fast backhaul. In addition to latency, throughput]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kuo, Stern, Elder, and Qu because this would provide a method for multiple point communications.

5.  	Claims 17, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuo et al. (U.S. Pub No. 2014/0293896 A1), Stern-Berkowitz et al. (U.S. Pub No. 2013/0176953 Al) in view of Elder Von Elbwart et al. (U.S. Pub No. 2012/0307757 A1) in further view of Heo et al. (U.S. Pub No. 2011/0268045 Al).

Claim 17, Kuo, Stern, and Elder defines the user equipment according to claim 16, Kuo, Stern, and Elder fail to show wherein said transmitter is configured to choose granted resource for transmission of said independent uplink buffer status reports in dependence upon a scheduler to which the information is of relevance.
 	In an analogous art Heo show wherein said transmitter is configured to choose granted resource for transmission of said independent uplink buffer status reports in dependence upon a scheduler to which the information is of relevance [par 0089, In yet another implementation, after the UCICC is selected, the granted resources of the scheduled UL CCs are ordered such that the resources of the UL CC selected for UCI transmission is placed last or placed such that it is not the first scheduled UL CC in the order. The UE may then perform logical channel and MAC CE prioritization on the ordered UL resources across the scheduled UL CCs when deciding how to map the logical channel traffic and MAC CE on to the scheduled UL CCs].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kuo, Stern, Elder, and, and Heo because this provide methods and systems for control information transmission in networks and devices implementing carrier aggregation.

18. Kuo, Stern and Elder discloses the user equipment according to claim 10, Kuo, Stern, and Elder fail to show wherein said transmitter is configured to choose granted resource for transmission of said independent uplink buffer status reports in dependence upon a scheduler to which the information is of relevance.
 	In an analogous art Heo show wherein said transmitter is configured to choose granted resource for transmission of said independent uplink buffer status reports in dependence upon a scheduler to which the information is of relevance [par 0089, In yet another implementation, after the UCI CC is selected, the granted resources of the scheduled UL CCs are ordered such that the resources of the UL CC selected for UCI transmission is placed last or placed such that it is not the first scheduled UL CC in the order. The UE may then perform logical channel and MAC CE prioritization on the ordered UL resources across the scheduled UL CCs when deciding how to map the logical channel traffic and MAC CE on to the scheduled UL CCs].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kuo, Stern, Elder, and, and Heo because .



Response to Arguments

There is no specific mention of buffer status reports in Edler, let alone how to format such reports. Edler is primarily concerned with channel quality indicator reports. Thus, Edler does not provide a disclosure that remedies the aforementioned, conceded deficiency in the primary citation to Kuo and the secondary citation to Stern. Moreover, even assuming for the sake of argument only that Edler teaches the aforementioned feature of claim 1, the Office Action has not provided explicit and clear reasoning to support a motivation to combine the references.

The examiner respectfully disagrees one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The office action shows Kuo shows having a buffer status report (BSR). Stern shows a report formatted according to a cell order. The combination of Kuo and Stern provides a (BSR) report formatted to a cell order. The rationale to modify or combine the prior art does not have to be expressly stated in the 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468